tcmemo_2009_226 united_states tax_court ann m laplante petitioner v commissioner of internal revenue respondent docket no filed date joseph fitzgibbons for petitioner paul colleran for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 for negligence the deficiency arises from petitioner’s reporting of her recreational gambling activities petitioner reported dollar_figure in income from gambling winnings on her form_1040 u s individual_income_tax_return and she deducted dollar_figure in gambling_losses on her schedule a itemized_deductions under other miscellaneous deductions after examination respondent determined that petitioner should have reported dollar_figure in gross_income from gambling winnings causing an automatic computational increase in the amount of petitioner’s social_security_benefits includable in income and petitioner should have deducted dollar_figure in gambling_losses for as a result the issues for decision are whether petitioner’s gambling winnings for were dollar_figure as respondent determined and whether petitioner is liable for the sec_6662 accuracy-related_penalty for negligence for unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in massachusetts at the time she filed her petition petitioner is a widow and is retired she worked for years from to for john c tombarello sons a scrap iron and metal facility in lawrence massachusetts retiring when the owners sold the business before the sale the business employed to people petitioner’s original duties included bookkeeping but as the business grew she became the office manager and had a bookkeeper reporting to her when petitioner gambles she enjoys playing the slot machines she began slot machine gambling in earnest in on a trip to las vegas while she was still employed petitioner would vacation a couple of times a year in las vegas and would also travel to atlantic city to gamble after foxwoods resort casino opened in ledyard connecticut in and after petitioner retired from her job she eventually became a regular foxwoods patron petitioner participated in foxwoods’ loyalty program which provided her with a wampum club card petitioner would insert the wampum club card into a slot machine and the casino would track her play she would receive wampum points on the basis of the time she spent at the machines not on the basis of the amount of money she spent or lost foxwoods has restaurants hotel rooms stores and boutiques petitioner would use the wampum points to purchase clothing and jewelry foxwoods would also provide petitioner at no charge complimentary commonly called comp meals rooms and occasional limousine rides from her home to and from the casino during petitioner traveled with a group of friends to foxwoods on to separate occasions petitioner’s normal practice was to spend at least hours at the casino and then return home sometimes she would stay longer and return home after spending or more full days at the casino typically petitioner would start pincite cents per wager progress to cents then dollar_figure and finally dollar_figure per wager whenever she won dollar_figure or more from one pull or push of a button the casino would promptly provide her with a form w-2g certain gambling winnings reflecting her winnings from that one pull or push during petitioner received forms w-2g which reported winnings totaling dollar_figure petitioner received a form w-2g on separate days in on days petitioner won two prizes of dollar_figure or more causing the casino to issue two forms w-2g for those days a review of the dates from petitioner’s summary of the forms w-2g indicates that petitioner gambled at foxwoods on many different days of the week receiving at least one form w-2g on sundays mondays tuesday wednesdays and saturdays petitioner engaged an attorney to prepare her federal_income_tax return the same attorney she had used to prepare her prior years’ returns attached to the return was a two-page document entitled memorandum re w-2g addressing petitioner’s gambling activity the first page detailed by date and amount the winnings on each of the forms w-2g totaling dollar_figure the second page was a legal memorandum providing the attorney’s rationale for petitioner’s including only dollar_figure of the gambling winnings in her income petitioner did not discuss or report in income any of her gambling winnings below dollar_figure neither did she include in income the fair_market_value of meals rooms limousine rides clothing jewelry and the other comps she received from foxwoods petitioner reported adjusted_gross_income totaling dollar_figure for in addition to the dollar_figure in gambling winnings petitioner’s other items of income for were interest of dollar_figure dividends of dollar_figure refunds of state_and_local_income_taxes of dollar_figure capital_gain distributions of dollar_figure ira_distributions of dollar_figure pension and annuities of dollar_figure net_income from rental real_estate of dollar_figure and social_security_benefits of dollar_figure of which dollar_figure was includable in income petitioner also claimed itemized_deductions of dollar_figure on schedule a of which pertinent here was a deduction of dollar_figure for gambling_losses respondent examined petitioner’s federal_income_tax return determining that the correct amount of her gambling winnings and losses for was dollar_figure the dollar_figure consists of the total of of form w-2g amounts but the record is silent as to why respondent chose to exclude some of the forms w- 2g and how respondent determined which ones to exclude because of the adjusted_gross_income thresholds in sec_86 social_security and tier railroad retirement benefits the additional dollar_figure in wagering income caused a computational increase to the portion of petitioner’s dollar_figure in social_security_benefits includable in income from dollar_figure percent to dollar_figure percent as a result respondent issued a notice_of_deficiency determining a deficiency of dollar_figure in federal_income_tax for and an accuracy-related_penalty of dollar_figure for negligence petitioner timely petitioned the court seeking a redetermination of the deficiency and the accuracy-related_penalty at trial the court received into evidence two documents purporting to support petitioner’s claim of receiving only dollar_figure in gambling winnings and dollar_figure in gambling_losses one document was an undated and untitled two-page worksheet with specific dates in reflecting a dollar amount in at least one of four columns showing checks she cashed at the casino totaling dollar_figure markers totaling dollar_figure which represent cash advances the casino provided to petitioner during her play in exchange for petitioner’s authorization for the casino to withdraw reimbursement within weeks from her checking account money market checks totaling dollar_figure which petitioner cashed before her trips to the casino to have about dollar_figure to dollar_figure in cash on hand when she began each visit and deposits she returned to the checking account totaling dollar_figure with respect to the deposit column the worksheet contains a notation immediately to the right of three of the seven deposits next to the august deposit of dollar_figure is the notation winnings and next to the november and december deposits of dollar_figure and dollar_figure respectively are notations indicating the deposits were transfers of funds from her money market account the other four deposits totaling dollar_figure have no notation next to them an irs date stamp on petitioner’s federal_income_tax return shows that respondent received petitioner’s return on date the record does not clarify whether petitioner prepared the worksheet around the end of near her tax_return filing_date of date or in preparation for trial the second document is a letter dated date from foxwoods resort casino to petitioner printed on plain paper not on foxwoods’ letterhead the letter states that petitioner’s win or loss total from table games was zero and that she lost a total of dollar_figure at slot machines during the letter explained that the total slot machine activity is the total coin deposited in the machines less the total coin paid out and less jackpots paid_by hand with currency the letter advised that the information is derived from the use of your wampum club card as recorded in foxwoods resort casino’s player rating system which is maintained for marketing purposes only opinion i reporting of gambling winnings and losses gambling winnings are includable in gross_income sec_61 merkin v commissioner tcmemo_2008_146 the code treats gambling_losses in one of two ways taxpayers engaged in the trade_or_business of gambling may deduct their gambling_losses against their gambling winnings above_the_line as a trade_or_business expense in arriving at adjusted_gross_income sec_62 merkin v commissioner supra in contrast taxpayers who are not in the trade_or_business of gambling are typically called recreational or casual gamblers and may deduct their gambling_losses less favorably below_the_line as an itemized_deduction in arriving at taxable_income sec_63 merkin v commissioner supra irrespective whether the taxpayer is a professional or a casual gambler losses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_165 merkin v commissioner supra sec_1_165-10 income_tax regs petitioner was a recreational gambler in see generally merkin v commissioner supra petitioner argues for a different methodology for reporting her gambling winnings and losses petitioner contends the summation of her individual gambling wins does not accurately reflect true winnings because she promptly plowed the individual winnings back into the casino’s slot machines in petitioner’s view a gambling session is not complete until the gambler finishes gambling for the day or weekend or weeklong visit to the casino and leaves the casino at the conclusion of the visit with either a net win or loss petitioner emphasizes that the tracking of individual wins and losses is unrealistic when placing many bets at slot machines during a long session of plays as a result according to petitioner a gambler should net the winnings and losses from each visit to the casino on those visits where the gambler leaves with more money than the gambler brought to the casino here and for the rest of this opinion the term brought encompasses a broad definition to include cash in the gambler’s pocket when the gambler arrived at the casino plus cash the gambler added at the casino from markers atm draws credit card advances and cashing checks the gambler should recognize the net winnings for the visit in a single amount the gambler should then total the net winning visits in a year to determine an aggregate amount to include in income as gambling winnings for that year similarly in those instances where the gambler leaves the casino with less money than brought the gambler should recognize a net_loss for the visit the gambler should then aggregate the net amounts from losing visits for the year and may deduct the total losses as an itemized_deduction up to the total winnings from the successful gambling sessions for the year applying her theory to her own situation petitioner determined her dollar_figure in gambling winnings and losses for in the following manner petitioner claims that on only one occasion in her to visits did she leave the casino with more money than she brought on that one occasion she won a single jackpot of dollar_figure on monday date of which foxwoods held back percent or dollar_figure for petitioner’s federal_income_tax withholding petitioner claims she gambled and lost dollar_figure of the winnings and left the casino with the remaining dollar_figure consequently according to petitioner her one net win of dollar_figure plus the dollar_figure in withholding represents her sole gambling winnings for the year totaling dollar_figure with respect to gambling_losses for petitioner contends that she broke even or lost money on every one of her other to visits to the casino during the year petitioner claims her losses totaled much more than dollar_figure but pursuant to the gambling loss limitation of sec_165 she limited her gambling_losses to the amount of her gambling winnings dollar_figure and deducted the dollar_figure gambling loss as an itemized_deduction for in general casual gamblers such as petitioner should report the gross amount of their gambling winnings as income and should deduct separately as an itemized_deduction the gross amount of their gambling_losses up to the amount of gambling winnings see merkin v commissioner supra taxpayers not in the trade_or_business of gambling may report gambling_losses only as an itemized_deduction hardwick v commissioner tcmemo_2007_ same lutz v commissioner tcmemo_2002_89 it is well settled that taxpayers who are recreational gamblers have a duty to report as gross_income gambling winnings and gambling_losses must be claimed as itemized_deductions respondent nonetheless agrees with petitioner’s theory of recognizing slot machine play on the basis of net wins or losses per visit to the casino specifically respondent states the following t he better view is that a casual gambler playing a slot machine such as the petitioner recognizes a wagering gain_or_loss at the time she redeems her tokens the fluctuating wins and losses left in play are not accessions to wealth until the taxpayer redeems her tokens and can definitively calculate the amount above or below basis the wager realized see 348_us_426 respondent’s agreement however does not mean petitioner wins the day respondent argues instead that petitioner’s contentions fail because petitioner did not maintain adequate_records to substantiate her claims of net gambling winnings and losses we do not have to decide and we explicitly do not decide the propriety of petitioner’s theory of income_recognition from recreational slot machine play because as discussed below we agree with respondent that with respect to petitioners did not maintain adequate_records to substantiate her claims of net gambling winnings and losses thus in its essence this case is solely one of substantiation see gagliardi v commissioner tcmemo_2008_10 concluding that that gambling case was solely a substantiation case with the sole issue being whether the taxpayer had substantiated the gambling_losses which the commissioner had disallowed ii substantiation of gambling winnings petitioner’s situation is different from the usual gambling case where the taxpayer tries to prove gambling_losses greater than the amount the commissioner allowed see eg briseno v commissioner tcmemo_2009_67 gagliardi v commissioner supra hardwick v commissioner supra petitioner is already at the maximum of losses that sec_165 allows gambling_losses may not exceed reported gambling winnings instead to refute respondent’s determination petitioner must establish that she had less than the dollar_figure in gambling winnings that respondent determined in general the court presumes the commissioner’s determination_of_a_deficiency in a notice_of_deficiency is correct and the burden is on the taxpayer to prove otherwise rule a 290_us_111 under certain circumstances the taxpayer may shift the burden to the commissioner regarding factual matters affecting tax if the taxpayer produces credible_evidence and meets the other requirements of the section including maintaining records required by the code sec_7491 petitioner does not argue that she satisfied the elements for a burden shift but even if she did advance this argument petitioner did not produce sufficient substantiation to support her claims as sec_6001 requires see 116_tc_438 accordingly the burden_of_proof remains on petitioner to prove the dollar_figure in gambling winnings that respondent determined for was in error with respect to the accuracy-related_penalty the burden of production is on respondent see sec_7491 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to deductions claimed on a return rule a 503_us_79 292_us_435 implicit in this burden is the requirement that taxpayers must prove the amount of gambling winnings as well as losses 68_tc_867 donovan v commissioner tcmemo_1965_247 affd per curiam 359_f2d_64 1st cir sec_6001 and the regulations thereunder require taxpayers to keep permanent records sufficient to substantiate the amounts of income deductions and credits shown on their income_tax returns sec_1_6001-1 income_tax regs the obligation to maintain sufficient supporting records for wagering transactions is no more onerous than the recordkeeping requirements for taxpayers engaged in daily activities such as business travel and entertainment schooler v commissioner supra pincite see also rodriguez v commissioner tcmemo_2001_36 petitioner’s evidence consists of the following three items the undated four-column worksheet that petitioner prepared the date letter from foxwoods and petitioner’s oral testimony that on only one occasion did she leave the casino with more money that she wagered we review in turn each of these three pieces of evidence petitioner relies on the four-column worksheet with the written notation winnings next to one deposit of dollar_figure as the documentary_evidence that only one of her visits to foxwoods in resulted in a net win and the amount of that win was dollar_figure including the dollar_figure in federal tax withholding however shortcomings exist with respect to this evidence no valid reason exists for taxpayers engaged in wagering transactions not to maintain a contemporaneous gambling diary or gambling log schooler v commissioner supra pincite petitioner acknowledged that she did not prepare the worksheet contemporaneously stating that she tried to keep up with it her recordkeeping daily but if not it would have to be yearly it would be a lot easier to go through it yearly petitioner was not specific as to whether she prepared the worksheet around the end of the calendar_year months later when she filed her return or years later in preparation for trial additionally the worksheet was untitled had no explanation of its purpose and did not explain many items on the document for instance the worksheet showed dollar_figure of deposits with no explanation which may have been additional gambling winnings similarly petitioner did not reconcile the worksheet to the winnings foxwoods reported on the forms w-2g moreover petitioner did not provide copies of bank statements canceled checks or other corroborating evidence to establish the accuracy of individual line items on the worksheet or to establish the completeness of the worksheet by reconciling the worksheet to figures supplied by the bank without support the worksheet is unreliable to corroborate petitioner’s claims the date letter from foxwoods also has shortcomings the letter reports that petitioner lost a total of dollar_figure at the slots during however the letter provides no detail by which we could determine which of petitioner’ sec_25 to visits to the casino for the year were a net win or a net_loss since the net win or loss per visit is the mainstay of petitioner’s argument and since foxwoods’ letter stated the casino was tracking petitioner’s results we find it curious that petitioner did not ask foxwoods to provide or that petitioner did not supply to the court a more detailed statement from foxwoods showing the results for each visit in summary the letter is helpful in confirming the overall picture that petitioner lost money for a point not in dispute but the letter does not shed light on the decisive matter regarding which of petitioner’s visits were net wins or losses and in what amounts with respect to petitioner’s testimony petitioner claims that she walked away a winner from foxwoods on only of her to visits to the casino during given the nature of gambling where the house usually wins foxwoods’ letter stating petitioner’s overall losses for and petitioner’s credible testimony we find it likely that she lost money on most of her visits to the casino during however a general tenor is not the same as accepting petitioner’s unsupported assertion of precisely dollar_figure in income from just one win see 438_f2d_1228 1st cir uncontradicted oral testimony is not adequate to overcome insufficiently supported taxpayer statements affg tcmemo_1969_236 99_tc_202 we need not accept a taxpayer’s testimony in the absence of corroborating evidence we also note that petitioner did not call as a witness any friend with whom she traveled to foxwoods to corroborate her testimony the failure to call witnesses leads to an inference that if called they would testify adversely 306_us_208 65_tc_182 59_tc_436 6_tc_1158 affd 162_f2d_513 10th cir moreover respondent has already reduced the gambling winnings that foxwoods reported for on the forms w2-g from dollar_figure to dollar_figure petitioner has simply not provided sufficient corroborating evidence to make an estimate beyond the reduction respondent has already determined see hardwick v commissioner tcmemo_2007_359 the court should not make an estimate in a gambling case where the taxpayer’s substantiation has too many omissions and discrepancies especially where the taxpayer could have simply provided evidence from use of a casino players’ club card to document slot machine play during each gambling trip further respondent made the reduction even though petitioner almost certainly had many winnings below the form w2-g threshold_amount of dollar_figure and despite petitioner’s receiving comps from foxwoods for some meals hotel stays limousine rides and shopping see libutti v commissioner tcmemo_1996_108 comps are increases to wealth and therefore fall within the plain meaning of sec_165 as gains from wagering transactions in summary we find that petitioner has not met her burden of proving that respondent’s determination is incorrect because petitioner has not provided a reasonable basis to estimate which of her visits to the casino resulted in a net win or a net_loss or the dollar amount of each outcome to reduce income more than respondent has already done would be unguided largesse therefore we sustain respondent’s determination iii accuracy-related_penalty respondent also determined that petitioner is liable for a 20-percent accuracy-related_penalty under sec_6662 and b for for an underpayment of income_tax that results either from negligence or disregard of rules and regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs negligence is also ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 as noted the commissioner bears the burden of production with respect to penalties sec_7491 to meet this burden the commissioner must produce evidence to show that it is appropriate to impose the relevant penalty 118_tc_358 higbee v commissioner t c pincite respondent has met his burden by establishing that petitioner did not keep adequate_records as required by sec_6001 to substantiate the amount of gambling income she reported on her federal_income_tax return nonetheless a taxpayer may overcome the accuracy-related_penalty if the taxpayer can show that the underpayment of income_tax was due to reasonable_cause and that the taxpayer acted in good_faith sec_6664 the taxpayer bears the burden of proving reasonable_cause higbee v commissioner supra pincite the court decides reasonable_cause and good- faith effort on a case-by-case basis taking into account all pertinent facts and circumstances including the extent of the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s education knowledge and experience and the taxpayers’ reasonable reliance on a tax professional higbee v commissioner supra pincite sec_1_6664-4 income_tax regs the extent of the taxpayer’s efforts to assess the proper tax_liability is generally the most important factor sec_1_6664-4 income_tax regs good_faith reliance on professional advice concerning tax laws may provide a basis for a reasonable_cause defense 469_us_241 see also sec_1_6664-4 income_tax regs reliance on professional advice is not an absolute defense to the sec_6662 penalty freytag v commissioner supra pincite reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser where the following three elements are present the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir petitioner made a good-faith effort to determine the proper tax by engaging an attorney to prepare her return the same attorney who had prepared her prior returns which respondent never challenged petitioner’s attorney was certainly competent respondent agreed with the attorney’s theory of the case that taxpayers should recognize results from slot machine play on the basis of net wins or losses per visit to the casino petitioner’s overall story is also credible albeit unsupported that she probably did lose money on most of her visits to the casino is reflected in the fact that respondent reduced the amount of petitioner’s winnings for from dollar_figure to dollar_figure and reflected in a reduction from to in the number of forms w-2g that respondent required petitioner to recognize for petitioner disclosed all of her dollar_figure of form w-2g winnings to her attorney petitioner relied in good_faith on the attorney’s judgment disclosing to respondent on her federal_income_tax return the forms w-2g that led to the dollar_figure total and attaching a memorandum describing the attorney’s theory of netting wins and losses per visit to the casino to require the taxpayer to challenge the attorney to seek a ‘second opinion ’ or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place united_states v boyle supra pincite in summary we conclude that petitioner has done what a reasonable person would do under the circumstances to determine the proper tax therefore on the basis of the record before us for all of the above reasons we find that petitioner had reasonable_cause and acted in good_faith we do not sustain respondent’s determination of an accuracy-related_penalty for to reflect our disposition of the issues decision will be entered for respondent as to the deficiency and for petitioner as to the accuracy-related_penalty
